Citation Nr: 0425251	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  98-19 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran's injuries sustained in a motor vehicle 
accident on March 25, 1977, were incurred in the line of 
duty.


REPRESENTATION

Appellant represented by:	Helen B. Kelly, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, J.H., C.W., L.B., J.C., J.B., and M.B.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter decision rendered in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was previously before the Board in June 2000, at 
which time the Board held that that new and material evidence 
had been received and reopened the veteran's claim, remanding 
the case for further development.  The case was again 
remanded in November 2001.  The case was returned to the 
Board for further adjudication.  In January 2003, the Board 
issued a decision denying the veteran's claim.  The veteran 
appealed the Board's denial of this claim to the U.S. Court 
of Appeals for Veterans Claims (Court).  In March 2004, the 
Court vacated the January 2003 decision and remanded the 
claim to the Board for action in accordance with the joint 
remand that formed the basis for the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

The joint remand which provided the basis for the Court's 
March 2004 order notes that 38 U.S.C.A. § 105 (West 2002) 
establishes a presumption in favor of a service department's 
determination as to whether an injury, disease, or death 
occurred in the line of duty only where the determination is 
in the servicemember's favor (absent patent inconsistency 
with VA laws and regulations).  Citing Smith v. Derwinski, 2 
Vet. App. 241, 244 (1992); see also 38 C.F.R. § 3.1(m) 
(2003).  As written, 38 C.F.R. § 3.1(m) provides:

A service department finding that injury, 
disease or death occurred in line of duty 
will be binding on the Department of 
Veterans Affairs unless it is patently 
inconsistent with the requirements of 
laws administered by the Department of 
Veterans Affairs (emphasis added).

As the service department's unfavorable finding that the 
veteran's injuries sustained in the March 25, 1977 motor 
vehicle accident were not in the line of duty is not binding 
on the Board, the Board must review the evidence to arrive at 
an independent factual determination as to whether or not the 
injuries sustained were in the line of duty.  Accordingly, 
the Board must have access to clear, legible copies of all 
the evidence of record, to include all reports, endorsements, 
investigation reports, recommendations, findings, and 
supporting evidence/documentation that the service department 
relied upon in arriving at its decision, created in the 
course of arriving at its decision, or produced subsequently 
in reference to the veteran.

While many of these records are present in the claims file 
now before the Board, the record is incomplete.

For example, supporting documents appended to the 4th 
endorsement to the investigation reporting concerning the 
March 25, 1977 motor vehicle accident have been copied so 
many times as to be illegible.  Of paramount importance are 
the unit diaries, which the command relied upon in asserting 
that the veteran was absent without leave (AWOL) in the week 
preceding the accident.  Moreover, the unit diary records for 
the entire period of time in question should be independently 
obtained by the National Personnel Records Center (NPRC).

In addition, the Board notes that the veteran twice 
petitioned the Board of Corrections of Naval Records (BCNR) 
regarding his status as being absent without leave (AWOL) at 
the time of the March 25, 1977 accident.  These records 
should also be obtained.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim that the injuries sustained in 
the motor vehicle accident on March 25, 
1977, where incurred in the line of duty; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the 
appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should make specific attempts 
to obtain any additional service 
personnel records from the veteran's 
active service.  In particular, the RO is 
requested to search for any and all 
records of administrative and legal 
proceedings-including final reports and 
findings to include any and all other 
reports, endorsements, recommendations, 
findings, investigative reports and 
supporting evidence/documents for the 
following:
?	The medical evaluation board that 
ultimately found the veteran unfit 
for continued active service in 
1978
?	The investigation report concerning 
the May 25, 1977 motor vehicle 
accident
?	The investigation report concerning 
the veteran's duty status preceding 
and at the time of the May 25, 1977 
motor vehicle accident.

The RO should further request of NPRC and 
any other appropriate agency any and all 
copies of orders including temporary 
active duty orders, leave records, pay 
records, and administrative records to 
include any and all evaluation and 
fitness reports, records of promotion or 
demotion, records of time lost, 
punishment, and administrative actions, 
and records of citations and/or awards 
presented the veteran.

3.  If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

4.  The RO should complete any and all 
follow-up actions necessary, including 
requesting Morning Reports and other such 
reports which could be used to verify 
daily personnel actions from NPRC.  In 
particular, the RO is requested to obtain 
any and all diary records, muster 
reports, morning reports, daily logs, pay 
records, and other evidence as relevant 
for the time period from 1 March to 31 
March 1977 for the following units:
?	MP&GDCO, H&SBN, MCB, Camp Lejeune 
from approximately August 1976 
through March 1977
?	CO G 2ndBN 2ndMAR 2dMARDIV (RIN) FMF 
Camp Lejeune from approximately 
March 1977 through August 1977

The RO should explain to NPRC that we are 
looking for any and all documentation of 
the veteran's status during this time 
period, i.e., his presence, absence, and 
character of same.

5.  The RO should obtain from the Office 
of the Judge Advocate General a copy of 
any and all final reports concerning the 
veteran, with any and all other reports, 
endorsements, recommendations, additional 
investigation, final determinations, and 
supporting evidence/documents as 
applicable.

6.  The RO should obtain from the 
Director, Naval Council of Personnel 
Boards a copy of any and all final 
reports concerning the veteran, with any 
and all other reports, endorsements, 
recommendations, additional 
investigation, final determinations, and 
supporting evidence/documents as 
applicable.

7.  The RO should obtain from BCNR a copy 
of any and all petitions concerning the 
veteran, with any and all other reports, 
endorsements, recommendations, additional 
investigation, final determinations, and 
supporting evidence/documents as 
applicable.

8.  The RO should complete any and all 
follow-up actions necessary, including 
the request of retired records from 
appropriate agencies. 

9.  The RO should clearly inform the 
appellant as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

10.  After receipt of any and all newly 
acquired evidence, the RO should again 
adjudicate whether the veteran's injuries 
sustained in a motor vehicle accident on 
March 25, 1977 were incurred in the line 
of duty-to include an independent review 
of the service department's line of duty 
determination pursuant to the applicable 
provisions of 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m) (2003).  If the 
decision remains in any way adverse to 
the veteran, he and his attorney should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




